DETAILED ACTION
This action is in response to an amendment filed on December 17, 2021 for the application of Chau et al., for an “Intelligent responding to error screen associated errors” filed on April 28, 2020, which is a continuation of U.S. Application No. 15/955058, filed April 17, 2018, now U.S. Patent No. 10684910. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 and 20-21 are pending in the application. 
Claim 19 has been cancelled. 

Claim 21 has been added.

Claims 1, 3, 4, 6, 18, and 20 have been amended.

Claims 1-18 and 20-21 are allowed and have been renumbered 1-20 respectively. 
Specification

In view of the applicant’s amendments, the previous objections have been withdrawn.
Claim Objections
In view of the applicant’s amendments, the previous objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on March 15, 2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment


Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative George S. Blasiak (Reg. No. 37283), on March 15, 2022. The application has been amended as follows: 
The following recites the amended claims 1 and 20:
 
1. (Currently Amended) A method comprising:
obtaining iteratively captured frames of image data representing a user interface screen, wherein one or more of the frames of image data represents an error screen indicating an error condition of one or more resource of a plurality of resources of a services system;
performing recognition processing using image data of the captured frames of image data to determine an error classifier associated to the error screen indicating an error condition of one or more resource of a plurality of resources of a services system, wherein the performing recognition processing includes using historical data of a data repository, the historical data including data of past errors of the services system, wherein the performing recognition processing includes using an image hash of the current error screen;
determining one or more action based on the error classifier


20. (Currently Amended)  A system comprising:
a memory;
at least one processor in communication with the memory; and 
program instructions executable by one or more processor via the memory to perform a method comprising: 
obtaining iteratively captured frames of image data representing a user interface screen, wherein one or more of the frames of image data represents an error screen indicating an error condition of one or more resource of a plurality of resources of a services system;
performing recognition processing using image data of the captured frames of image data to determine an error classifier associated to the error screen indicating an error condition of one or more resource of a plurality of resources of a services system, wherein the performing recognition processing includes using historical data of a data repository, the historical data including data of past errors of the services system, wherein the performing recognition processing includes using an image hash of the current error screen;
determining one or more action based on the error classifier; and

Reasons for allowance
The following is an examiner's statement of reasons for allowance: 
Claims 1-18 and 20-21 are claiming the same invention as that of claims 1-20 of the parent application No. 15/955058, filed April 17, 2018, now U.S. Patent No. 10684910, which were allowed in an office action mailed on February 3, 2020. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elmira Mehrmanesh whose telephone number is (571)272-5531.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Elmira Mehrmanesh/
Primary Examiner, Art Unit 2113